Citation Nr: 0942482	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  02-03 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for posttraumatic 
arthritis of the left ankle, currently evaluated as 20 
percent disabling.

2. Entitlement to service connection for a low back disorder, 
including as secondary to the service-connected left ankle 
disability.

3. Entitlement to service connection for a neck disorder, 
including as secondary to the service-connected left ankle 
disability.

4. Entitlement to service connection for a lower leg 
disorder, including as secondary to the service-connected 
left ankle disability.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's left ankle disability is not manifested by 
ankylosis.

2. The Veteran's neck disability is not shown to have 
initially manifested during his period of active service or 
as a result of his service-connected left ankle disability.

3. There is no competent medical or lay evidence to establish 
that the Veteran has a current lower leg disability.

4. There is no competent medical or lay evidence in the 
claims folder to establish that the Veteran's currently 
diagnosed hypertension initially manifested either within one 
year of service, or during service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
posttraumatic arthritis of the left ankle have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299- 5271 (2009).

2. The criteria for service connection for a neck disorder, 
including as secondary to the service-connected left ankle 
disability, are not met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3. The criteria for service connection for a lower leg 
disorder, including as secondary to the service-connected 
left ankle disability, are not met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

4. The criteria for service connection for hypertension are 
not met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ankle

The Veteran is seeking an increased rating for his left ankle 
disability. He was initially service connected by way of the 
February 1985 rating decision, and assigned a 10 percent 
disability rating. The Veteran did not appeal that decision. 
He requested an increased rating in August 1997, which was 
denied, and also not appealed. In February 2000, he filed the 
current claim for an increased rating.  His rating was 
increased to 20 percent in the April 2001 rating decision, 
which is presently on appeal.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate diagnostic codes identify the various disabilities. 
The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the Veteran's case and provide an 
explanation for the conclusion. See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5271. A 10 percent rating is 
assigned where there is "moderate" limitation of motion of 
the ankle, and a 20 percent rating is assigned where there is 
a "marked" limitation of motion. The 20 percent rating he 
receives is the highest available under DC 5271. The only 
other diagnostic code pertaining to the ankle that allows a 
rating in excess of 20 percent is DC 5270, which requires 
ankylosis of the ankle. Ankylosis has not been shown by the 
evidence. 

At a VA examination in September 2008, the Veteran displayed 
plantar flexion of 50 degrees and extension to 30 degrees. 
Inversion and eversion were 0 degrees. After repetitive use, 
there was no increased loss of motion due tot pain, fatigue, 
weakness, lack of endurance, or incoordination. There did 
appear to be "some lateral instability" and tenderness and 
swelling laterally. The examiner opined that the Veteran's 
degenerative joint disease of the left ankle is moderate to 
moderately severe, and that it does prevent him from working 
activities that involve prolonged standing or walking. There 
are no outpatient records involving current treatment of the 
ankle. Prior to this the most recent record is the August 
2003 VA examination report.

In 2003, the VA examiner noted that the Veteran was a 
construction worker at the time, and had trouble climbing 
ladders and getting into and out of foundations. The Veteran 
reported flare-ups lasting a few hours each, four to five 
times per month. Dorsiflexion was to 8 degrees, plantar 
flexion to 45 degrees, inversion to 30 degrees, and eversion 
to 18 degrees. Mild tenderness was noted, but no swelling and 
the gait was normal. No ankylosis was noted.

At his June 2003 RO hearing, the Veteran reported that he 
misses work due to his ankle swelling and pain. He reported 
missing up to one month per year.

The only additional evidence related to the ankle during this 
appeal period is the April 2000 VA examination report. At 
that time, he reported pain with prolonged standing, walking, 
and lifting weights. The examiner measured dorsiflexion at 8 
degrees and plantar flexion at 40 degrees, with inversion of 
30 degrees and eversion at 18 degrees. Again, there was no 
reported ankylosis.

Thus, as this appeal progressed, the Veteran's left ankle 
disability seemingly worsened in severity. That said, there 
is no evidence at any time of ankylosis, so the Veteran is 
not entitled to a rating in excess of 20 percent under DC 
5271 or any other diagnostic code. 

The Board additionally considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the Appellant contends his disability is essentially 
manifested by pain. The September 2008 VA examiner found 
there was no additional limitation of motion on repetitive 
use. The Board finds that the maximum percent disability 
rating of 20 percent under DC 5271 presently assigned 
adequately compensates the Veteran's functional loss, pain, 
and weakness resulting from his left ankle disorder. There is 
no basis upon which to grant an increase under the schedular 
rating criteria and DeLuca

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2009).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96. The RO has considered the Veteran's 
claim under C.F.R. § 3.321(b)(1) in the October 2001 SOC. 
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating. First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate. Second, 
if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left ankle disability is inadequate. A comparison 
of the level of severity and symptomatology of the Veteran's 
left ankle disability with the established criteria found in 
the rating schedule for ankle disabilities shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above, the rating 
criteria under DC 5271 specifically  considers limitation of 
motion of the ankle.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his left ankle 
disability. Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability. 
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability. The 
September 2008 examiner noted that his ability to work at a 
job involving prolonged standing or walking would be 
interfered with, but that is not deemed to be marked 
interference with employment, in general. There is nothing in 
the record which suggests that the left ankle disability 
itself markedly impacted his ability to perform a job. The 
Veteran did indicate at his hearing and during his VA 
examinations that he missed time from work, but such missed 
time is contemplated in the schedular disability ratings. 
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture that would support 
missing work to the extent reported.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating. See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired]. The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Neck and Lower Leg

The Veteran is seeking service connection for neck and lower 
leg disabilities, which he contends are due to his service-
connected left ankle disability. To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 
(1999). Under 38 C.F.R. § 3.310(b), any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.

Neck

The service treatment records were reviewed and there is no 
evidence of any in-service complaints regarding the neck. As 
such, service connection on a direct basis is not warranted 
for any neck disability. There is a great deal of evidence 
regarding post-service treatment related to the Veteran's 
cervical spine.

A March 1998 private report noted the Veteran's history to 
include C8 or T1 radiculopathy with mild ulnar neuropathy, as 
shown in a 1991 EMG, which is not of record. See March 1998 
report from The Hughston Clinic. A handwritten private note 
from one month prior suggests that the Veteran has a neck 
disability from 1977, but there is no basis for this 
notation.

In January 2000, the Veteran complained of stiffness in the 
neck and was given an x-ray due to his osteoarthritis in 
other major joints. The x-ray revealed spondylosis of the 
cervical spine from C3-C7, and bilateral neural foraminal 
encroachment, C5-6, C6-7, and C7-T1. See January 2000 VA 
radiology report. An April 2000 VA examination report 
confirmed the diagnosis of chronic neck pain secondary to 
spondylosis with anterior claw spurs from C3 to C7, but made 
no mention of the etiology.

In July 2001, an EMG report noted a "remote history of neck 
pain," and diagnosed left cervical radiculopathy of C-7 and 
C-8. Again, there was no suggestion as to the cause of this 
disability.

In August 2003, a VA examiner noted the existence of neck 
pain for 14 to 15 years. The Veteran reported an in-service 
injury to his neck when falling in 1970.  He is presumably 
suggesting that he hurt his neck at the same time he hurt his 
ankle, but the service treatment records are entirely devoid 
of evidence of in-service treatment relating to the neck. 
Following physical examination and x-ray, the examiner noted 
the diagnosis of status post cervical fusion and cervical 
spondylosis with moderate to severe functional loss.

In October 2003, the Veteran's private physician suggests 
that the Veteran's neck pain dates back to his military 
service and that it is "noted as early as March 1970." The 
Board's review does not show any complaints related to the 
neck in service, and the private physician failed to indicate 
what records she was examining at the time of submitting this 
report. See October 2003 report of D.D., M.D.

While the remaining outpatient records do not address the 
Veteran's cervical spine complaints, the Board does not 
dispute that the Veteran has a current cervical spine 
disability manifested by many years of neck pain. However, 
the Veteran's neck disability is shown in the service 
treatment records many years after his 1977 discharge from 
active service. A review of the entire claims folder reveals 
that no medical doctor has suggested a causal connection 
between the Veteran's current neck disability and any event 
of service, or that the current disability is proximately due 
to the service-connected ankle disability. The only doctor to 
do so provided a conclusory statement with absolutely no 
basis.  See October 2003 report of D.D., M.D.

The only evidence of record suggesting that the Veteran's 
neck disability is related to his active service or to his 
service-connected left ankle disability, is his claim. There 
is essentially no competent medical evidence in the record 
showing such a relationship. A suggestion by the Veteran is 
not sufficient medical evidence of a nexus. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptoms over a period of time, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence showing that 
the Veteran's neck disability was incurred during his active 
service, or caused by a service-connected disability is 
required for service connection. No such evidence exists in 
this case. Service connection is not warranted.

Because the claims folder does not contain enough competent 
medical evidence to establish that the Veteran's currently 
diagnosed neck disability initially manifested during 
service, or is related to a service connected disability, the 
evidence is not at least in equipoise, and the Veteran's 
claim must be denied. The Board notes that when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because 
the evidence here is not in equipoise, and, in fact, the 
absence of evidence to support the claim suggests that the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the- doubt doctrine is not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz 
v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Lower Leg

The Veteran contends that he has a current lower leg 
disability due to his service-connected left ankle 
disability. The Board notes that the issue of a bilateral 
knee disorder was decided by the Board in March 2008, and the 
left ankle is already service-connected. This issue relates 
to a lower leg disorder, other than the knees or left ankle.

The Board has reviewed the claims folder in its entirety. 
There is no evidence of treatment at any time during service, 
or since, for an issue relating to the Veteran's lower leg, 
other than his knees or left ankle. The Veteran's February 
2000 claim indicates, without specificity, that he is 
starting to have problems with his leg. The May 2001 notice 
of disagreement simply states that he feels his leg ought to 
be service connected. The Veteran has not suggested what his 
leg disability might be, and there is no evidence in the 
medical records showing treatment for any leg symptoms.

Without competent medical evidence of a current disability 
related to the lower leg, service connection is not 
warranted. Again, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999). And, 
under 
38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. 
Service connection under both § 3.303(a) and § 3.310(b) 
require the existence of a current disability.  Without one, 
there is no basis upon which to grant service connected. 
Because there is no evidence of a current lower leg 
disability, the Veteran's claim must be denied.




Hypertension

The Veteran is seeking to establish service connection for 
hypertension.  He contends that elevated blood pressure 
readings were recorded in service, which show that his 
current disability initially manifested during his period of 
active duty.  VA regulations provide that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1).

VA does not dispute that the Veteran is currently under 
treatment for hypertension. Private records show that he was 
noted as having blood pressure of 140/100 and diagnosed with 
hypertension in February 1998, and was prescribed 
hypertension medication as early as March 1998. See records 
of D.D., M.D.  These earliest medical records showing 
hypertension are many years (more than twenty) after the 
Veteran's discharge from service. The question of a current 
diagnosis is not at issue.  The Board must decide whether the 
current diagnosis is related to the Veteran's active service, 
and now turns to the evidence that addresses this question.  

The Veteran contends that he was treated for elevated blood 
pressure readings in service. See August 2009 substantive 
appeal. A review of the service treatment records, however, 
does not show in-service treatment for symptoms of 
hypertension. His April 1969 pre-induction examination made 
no mention of high blood pressure. It was recorded as 136/74 
at that time. He was treated for chest pain in 1974, but 
there was no mention of elevated blood pressure and a chest 
x-ray was noted as normal. The August 1975 periodic 
examination noted the history of chest pain, and noted a 
blood pressure reading of 114/68.  In September 1976, the 
Veteran was again treated for chest pain and felt he had a 
heart attack. Blood pressure at that time was again not noted 
as elevated, with reading of 128/82 and 110/70. He was seen 
for follow up in October 1976 and blood pressure was recorded 
as 124/80. And, in December 1976, his blood pressure was 
recorded as 126/90. At the time of separation from service 
his blood pressure was 120/72. See January 1977 separation 
examination report.

The claims folder is devoid of evidence showing signs of or 
treatment for hypertension until the 1990's.  Again, the 
March 1998 record is the first evidence in the record of his 
treatment for this condition. This is more than twenty-years 
following his discharge from service.  A review of the 
available records reveals that the Veteran's private 
physicians make no mention of the Veteran's hypertension 
being long-standing, or having initially manifested more than 
twenty years prior while the Veteran was in service. The 
Veteran continued with periodic chest pain, similar to that 
noted in service, but it was specifically noted as not 
cardiac in nature following service.  See January 1999 
records of D.D., M.D.

The only evidence of record suggesting that the Veteran's 
hypertension is related to his active service, is his claim. 
There is essentially no competent medical evidence in the 
record showing a relationship between the hypertension and 
service, or showing that the hypertension began in service 
and has existed ever since. A suggestion by the Veteran is 
not sufficient medical evidence of a nexus. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptoms over a period of time, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence showing that 
the Veteran's hypertension was incurred during his active 
service is required for service connection under 38 C.F.R. § 
3.303. No such evidence exists in this case. Because there is 
no competent medical evidence linking the hypertension 
diagnosis to service, service connection for hypertension on 
a direct basis is not warranted.

It must be noted that service connection for hypertension is 
warranted on a presumptive basis if the disease became 
manifest to a degree of 10 percent or more within one year of 
the date of the Veteran's separation from service. 
38 C.F.R. §§ 3.307(a)(3), 3.309(a). As discussed above, the 
Veteran's hypertension is reported to have manifested in 
approximately 1998, more than twenty years post service. The 
claims folder is entirely devoid of evidence of hypertension 
at any time within one year of the Veteran's January 1977 
discharge. Thus, service connection on a presumptive basis is 
not warranted.

Because the claims folder does not contain enough competent 
medical evidence to establish that the Veteran's currently 
diagnosed hypertension initially manifested within one year 
of service, or during service, the evidence is not at least 
in equipoise, and the Veteran's claim must be denied. The 
Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the- doubt doctrine is 
not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz 
v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

VA sent the Veteran letters in September 2003, March 2006, 
and May and June 2008 informing him of the evidence necessary 
to establish entitlement to service connection on both a 
direct and secondary basis, as well as the evidence necessary 
to establish an increased rating. He was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, what VA would obtain on his behalf. 
Thus, these letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2009). In the 2006 and 2008 letters, he was also 
informed of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Any defect 
with respect to the timing of the notice requirement was 
harmless error. The Veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, and 
post-service VA and private treatment records have been 
associated with the claims folder. The Veteran has been given 
ample opportunity to provide the information necessary to 
obtain complete private treatment records, but has been 
unresponsive. VA has attempted to obtain Social Security 
Administration records to no avail. However, further pursuit 
is unnecessary as the Veteran informed VA that any Social 
Security records are duplicative of the evidence already in 
his claims folder. See May 2008 Veteran statement.

The Veteran was not afforded a VA examination regarding his 
claims for service connection for back and neck disabilities, 
or for hypertension. Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. Simply stated, the 
prerequisites of McLendon are not apparent in this case. 
There is no evidence in the Veteran's relevant service 
treatment records that he was treated at any time during 
service for any of the claimed disabilities, and the only 
suggestion of a causal connection come more than twenty years 
following his discharge. Thus, the McLendon criteria are not 
met.

The Veteran has been afforded several opportunities, but has 
not notified VA of any additional available relevant records 
with regard to his claims. VA has done everything reasonably 
possible to assist the Veteran. A remand for further 
development of these claims would serve no useful purpose. VA 
has satisfied its duties to notify and assist the Veteran and 
further development is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for 
posttraumatic arthritis of the left ankle is denied.

Entitlement to service connection for a neck disorder, 
including as secondary to the service-connected left ankle 
disability, is denied.

Entitlement to service connection for a lower leg disorder, 
including as secondary to the service-connected left ankle 
disability, is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran claims to have a low back disability due to his 
service-connected left ankle. Under 38 C.F.R. § 3.310(b), any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.

A review of the claims folder reveals that he has been 
treated for issues related to his low back. A May 2000 VA 
outpatient note shows that he complained of lower back pain 
for one week after he "stepped wrong and felt his back 
pop." He reported a history of arthritis to the doctor at 
that time. There is, however, no evidence of follow-up 
treatment with regard to this incident.

In August 2003, the Veteran was afforded a VA spine 
examination. At that time, the Veteran reported low back pain 
over the prior 14 to 15 years. He reported falling from a 
telephone pole in 1970 or 1971. The Board notes that there is 
no evidence of treatment involving the Veteran's back in 1970 
or 1971 in the service treatment records. The Veteran was 
noted as having low back pain, without a diagnosis or report 
of trauma, in June 1973 and July 1976. The August 2003 VA 
examiner made no opinion as to the etiology of any current 
disability, but did confirm that the Veteran has chronic low 
back pain secondary to degenerative osteo arthritis.

In February 2004, the Veteran's private physician submitted a 
statement suggesting that due to the Veteran's ankle injury, 
which occurred in the time period mentioned by the Veteran, 
and which is service-connected, the Veteran's gait is 
altered, "thereby placing an additional strain on his pelvis 
and lower back," and which "will likely result in an 
exacerbation of degenerative changes in his lumbar spine." 
See February 2004 statement from Dr. K.G.E. The physician did 
not discuss the Veteran's history or suggest that prior 
medical records were reviewed, thus, the basis for this 
opinion was unclear. Also, the opinion is in the future 
tense. In other words, it speaks as to what was likely to 
happen as a result of an altered gait, not to what has 
happened. This same physician submitted a substantially 
identical statement in July 2006.

The Veteran again sought treatment for low back pain in 
October 2005. X-rays at that time revealed calcification of 
the annulus fibrosis, with the rest of the lumbosacral spine 
"otherwise unremarkable." See October 2005 report of Dr. 
R.D.G. The Veteran has continued to have low back pain, as is 
noted in the August 2006 VA pain assessment. 

In February 2008, the Veteran again sought treatment for low 
back pain from Dr. K.G.E. The Veteran reported low back pain 
for the prior "couple months." Following diagnostic 
testing, this private physician assessed the Veteran as 
having "Lumbago" and "Lumbar Somatic Segmental 
Dysfunction." Low back pain was also listed on his April 
2008 VA problem list. As such, it is evident that the Veteran 
has a current low back disability. The question is whether it 
is proximately due to his service-connected ankle disability, 
as he suggests, or whether it is otherwise causally connected 
to his period of active service.

In September 2008, the Veteran was afforded a VA examination 
regarding his back disability. The VA examiner, following 
physical examination and x-ray, diagnosed mild spondylosis of 
the lumbar spine. The examiner went on to state that the 
"low back condition was not caused by or aggravated by a 
service-connected left ankle condition." The examiner went 
on to say, "It should be noted that in 2002 the patient was 
afforded 100% Social Security disability for employability 
because of a neck problem for which he required surgery, 
bilateral knee problem, back, ankle problem, mental disorder, 
high blood pressure, diabetes, hiatal hernia and deafness. It 
is therefore, in my opinion, that it is less likely as not 
that the patient's low back condition is related to the 
service-connected disability of the left ankle." The basis 
for the VA examiner's opinion is unclear.  He merely recited 
a listing of disabilities for which the Veteran receives 
Social Security Disability benefits. The relevance of this is 
unclear. There is no opinion as to whether the Veteran's left 
ankle disability causes an altered gait, and whether such an 
altered gait as likely as not caused the low back disability 
currently diagnosed. There is also no mention in the report 
of the June 1973 and July 1976 in-service complaints of back 
pain, nor an opinion as to whether the current disability may 
have initially manifested during his period of active duty. 
This September 2008 opinion is inadequate for rating 
purposes, and while the Board regrets the delay, a remand is 
in order to afford the Veteran a proper opinion with regard 
to his claim for service connection for a back disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the September 
2008 VA examination report. The examiner 
must review the claims folder, and report 
such review in the report. The examiner 
should note the in-service complaints of 
back pain, as well as review the Veteran's 
left ankle condition and its effect on his 
back disability.

The examiner should opine as to whether 
the Veteran's service-connected left ankle 
disability, including any resultant 
altered gait, is proximately caused or 
aggravated beyond the natural course, the 
Veteran's currently diagnosed low back 
disability. If the answer to this question 
is in the negative, then the examiner 
should provide an opinion regarding the 
etiology of the Veteran's disability by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's current disability was incurred 
in service? 

A complete rationale should be provided 
for any opinion expressed.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


